DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: “Heat Exchanging Discharge Container for Coffee Dispensing Apparatus”.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on  July 22nd , 2020 is being considered by the examiner.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  2, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01)

Claim 2 recites the limitation “substantially parallel to the supply fitting”. The specification does not set forth a standard for understanding the term “substantially” in the claim. 

Claim 4 recites the limitation “substantially C-shaped path”. The specification does not set forth a standard for understanding the term “substantially”. It is unclear of the claim dependency on the multiple claims and utilization of indefinite term in the claim. 

Claim 7 recites the limitation “substantially flattened external and/or overall conformation”. The specification does not set forth a standard for understanding the term “substantially” in the claim. It is indefinite term that fail to particularly point out and distinctly claim the subject matter.   

Claim 8 recites the limitation “substantially trapezoidal shape”. The term “substantially” does not set forth a standard for understanding of the claim. Therefore, it is indefinite term and there is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: (FP 7.20.aia)
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (US 20150316330 A1)(Fig. 1-3) in view of Kenny (US 20150316330 A1) (Fig. 4 and 14). 

Kenny teaches:

Regarding Claim 1, A heat exchanger for discharge containers of solenoid valves  of machines  for coffee dispensing, the heat exchanger comprising a body which can be placed inside a discharge container of at least one solenoid valve of a machine for coffee dispensing, the body comprising: 

    PNG
    media_image1.png
    360
    530
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    234
    282
    media_image2.png
    Greyscale

a first portion (12) externally presenting a collection cavity (See annotated Fig. 1 above where examiner label originally not label the collection cavity.) of a hot waste fluid (13) coming from the solenoid valve (29) of the machine for coffee dispensing, the collection cavity (See annotated Fig. 1 above where examiner labeled originally not labeled the collection cavity) defining a first surface (See annotated Fig. 1 below where examiner labeled originally not labeled the element), of the first portion (12) arranged to come into contact (examiner interprets “into contact” as an indirect connection between the first and second portions.) with the hot waste fluid (13) of the solenoid valve (29) and a second surface (See annotated Fig. 1 below where examiner labeled originally not labeled element) facing the opposite side from the first surface (See annotated Fig.1 below where examiner labeled originally not labeled the element) ; 

Kenney teaches the invention as discussed above, and further teaches the openings 26, 28 for inlet and outlet fittings (not shown) see par. 0032 cite the line number) but is silent regarding a second portion, primary surface, secondary surface…

Kenney (Fig. 4, 14) teaches: 

Regarding claim 1, a second portion (26, 28) presenting a primary surface (See annotated Fig. 14 below  where examiner labeled originally not labeled element) in contact (examiner interprets “in contact” as the first portion (12) and the second portion (26, 28) are connected through transit duct (21),  and housing compartment (18). This connection is defined as an indirect contact between the first and second portions.) with the second surface (See annotated Fig. 14 below where examiner labeled originally not labeled the element) of the first portion (12) and a secondary surface (See annotated Fig. 2 and 14 below where examiner labeled originally not labeled the element) opposed to the primary surface (examiner interprets “primary surface” refer to as references (22, 24) of the heat exchanger (12) which is displayed in Fig. 2 below. The two-primary surface (22, 24) are in contact with heat exchanger body (12). The secondary surface of the second portion is referring references (26, 28) in Fig. 14. Although Fig. 14 has a different embodiment as of a dome shaped, this could be applicable to  other shape of heat exchangers. The immediate surface that is connected to the first portion is defined as a primary surface and the other ends as the secondary surface of the second portion (See Fig. 14 below)), 

    PNG
    media_image3.png
    351
    570
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    647
    795
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    582
    783
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    579
    648
    media_image6.png
    Greyscale


the secondary surface (See annotated Fig. 14, where examiner label originally not label the element) of the second portion (26, 28) of the body being arranged to come into contact (examiner interprets “into contact” as fluid passing through the ducts to have thermal exchange) with a heat exchange fluid  (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) of the machine  (Line 1-22 , para [0032]) for coffee dispensing having a different temperature (The purpose of having a heat exchanger with two different fluids is to identify the temperature changes in the two fluids. The hot waste fluid (13) is entering from solenoid valve (29) and exist at outlet (15) as a higher temperature. Similarly, the heat exchange fluid enters from inlet (26) and exits at outlet (28) with a different temperature. That ways, the two fluids have an indirect communication within the housing compartment (18)) from the temperature of the hot waste fluid (13) of the solenoid valve (29)  of the machine, 


    PNG
    media_image3.png
    351
    570
    media_image3.png
    Greyscale


the first (12) and second portion (26, 28) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as heat exchanger) allowing an exchange of heat, by conduction, between the hot waste fluid (13) of the solenoid valve (29) in contact with the first surface (See annotated Fig. 1, above where examiner label originally not label) of the first portion (12) of the body (heat exchanger component (12)) and the heat exchange fluid (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) of the machine for coffee dispensing in contact (examiner interprets “in contact” as the heat exchange fluid (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) is passing through the wall of second portion (26, 28) which refers as ducts: it could be either an inlet  or outlet ) with the secondary surface (See annotated Fig. 14 above where examiner labeled originally not labeled the element) of the second portion (26, 28) of the body (heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger).

    PNG
    media_image6.png
    579
    648
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Kenney (fig. 1-2) fluid inlet and outlet (22, 24)  with the Kenney (fig. 14) inlet and outlet (26, 28) because the substitution of one known element for another would have yielded predictable results of transferring the heat exchange fluid through the heat exchanger in order to provide optimum heating.


Regarding Claim 2, Kenney teaches the heat exchanger according to claim 1, wherein the second portion (26, 28) of the body  (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger) comprises a transit duct (21) of the heat exchange fluid (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) of the machine  for coffee dispensing, the transit duct (21) presenting:

    PNG
    media_image7.png
    440
    533
    media_image7.png
    Greyscale

a supply fitting (inlet 26) of the heat exchange fluid (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) coming from the machine  for coffee dispensing which develops outside the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger); 


    PNG
    media_image2.png
    234
    282
    media_image2.png
    Greyscale


an outlet fitting (outlet 28) of the heat exchange fluid (examiner refers to this as fluid flowing out of the outlet 28) directed towards the machine for coffee dispensing which develops outside the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger), preferably substantially parallel to the supply fitting (outlet 28); 
   
    PNG
    media_image8.png
    517
    702
    media_image8.png
    Greyscale

and at least one transit segment (25) developing inside the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger), preferably in correspondence of the first surface (See annotated Fig.1 above where examiner label originally not label the element) of the latter, the transit segment (25) being in fluid communication with the supply fitting (inlet 26) and the outlet fitting (outlet 28).

Regarding Claim 3, Kenney teaches the heat exchanger  according to claim 2, wherein: 

    PNG
    media_image3.png
    351
    570
    media_image3.png
    Greyscale


the primary surface (See annotated Fig.14  below where examiner label originally not label) of the second portion (26, 28) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger) is defined by the outer surface (examiner interprets “outer surface” as the outer wall of the inlet (26) or outlet(28). Because the body of heat exchanger is indirectly connected to the first and second portions. The fluid inside heat exchanger will come out from transit duct (21) to the second portion (26, 28). Therefore, the second portion is a continuation of a transit duct (21). The second portion has the inner and outer wall. Thus, the outer wall could define as an “outer surface”. ) of the transit duct (21) of the heat exchange fluid (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) at least in correspondence of the transit segment (25) ;

    PNG
    media_image6.png
    579
    648
    media_image6.png
    Greyscale

the secondary surface (See annotated Fig.14  above where examiner label originally not label) of the second portion (26, 28) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger) is defined by the internal surface (examiner interprets “internal surface” as the inner wall of the ducts) of the transit duct (the ducts refer to the flow passage (21)) of the heat exchange fluid  (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) at least in correspondence of the transit segment (25); 

    PNG
    media_image7.png
    440
    533
    media_image7.png
    Greyscale

and the second surface (See annotated Fig.1 below where examiner label originally not label) of the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger)  is defined by the surface of the first portion (12) in direct contact (examiner interprets “direct contact” as the heat exchanger (12) is indirectly connected through the flow passage of the transit duct (21) to the outer surface (14). Because the flow box (14) is arranged over the top of the heat exchanger according to (Line 1-8 , para [0034]).) with the outer surface (14) of 5Docket No. 531670USPreliminary Amendmentthe transit duct (21) of the heat exchange fluid (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) at least in correspondence of the transit segment (25).  

    PNG
    media_image2.png
    234
    282
    media_image2.png
    Greyscale


Regarding Claim 4, Kenney teaches the heat exchanger according to claim 2, wherein the transit segment (25) of the transit duct (21) defining the second portion (26, 28) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger) develops inside of the first portion (12) of the body (the heat exchanger component (12)) of the latter according to a substantially C-shaped path.

    PNG
    media_image2.png
    234
    282
    media_image2.png
    Greyscale


    PNG
    media_image9.png
    564
    666
    media_image9.png
    Greyscale
 
Regarding Claim 5, Kenney teaches the heat exchanger according to claim 2, wherein the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger) presents at least one auxiliary heat exchange  area (the body (12) of heat exchanger is interpreted as “heat exchange area”) provided with a plurality of fins  (20), (Line 8-11, para [0033]) for heat exchange.   

    PNG
    media_image10.png
    391
    554
    media_image10.png
    Greyscale

Regarding Claim 7, Kenney teaches the heat exchanger according to claim 2, wherein the first portion (12) of the body (the heat exchanger component (12))  of the heat exchanger (the body (12) refers to as the heat exchanger) presents a substantially flattened external and/or overall conformation.

    PNG
    media_image11.png
    557
    666
    media_image11.png
    Greyscale


Kenney teaches above invention and but is silent on the heat exchanger is a substantially trapezoidal shape.

Regarding Claim 8, Kenney teaches the heat exchanger according to claim 2, wherein the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger), preferably narrowing as it approaches the supply (inlet 26) and outlet fittings (outlet 28) of the transit duct (the ducts refer to the second portion of 26 and 28).

Regarding the claim limitation about the trapezoidal-shape, at the time the invention was made it would have been obvious matter of design choice to a person of ordinary skill in the art to have trapezoidal-shape instead of not trapezoidal-shape structure, because applicant has not disclosed that the trapezoidal-shape provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with trapezoidal-shape or non- trapezoidal-shape, because both shapes performs the function of gripping the pot equally well (MPEP 2144.04 IV B).

Regarding Claim 9, Kenney teaches the heat exchanger according to  claim 2, wherein the supply fitting  (inlet 26) and the outlet fitting (outlet 28) of the transit duct (21) of the heat exchange fluid (examiner interprets the fluid flowing out of the second portion (28) as heat exchange fluid) of the machine for coffee dispensing each develops transversely, preferably perpendicularly to a prevailing development plane (examiner interprets “develop transversely, preferably perpendicularly to a prevailing development plane ” by comparing the two figures. In Fig. 14, the second portion (26, 28) are perpendicular to the (body) of the dome heat exchanger. In Fig.1-2, the heat exchanger body is a rectangular. Regardless of the shape of the heat exchanger, the ducts connecting to the body of the heat exchanger should be perpendicular to the first surface of heat exchanger. According to the orientation in Fig. 1-2, heat exchange fluid coming out of the heat exchanger (body) should be connecting to the perpendicular ducts. Because the holes are on top of the heat exchanger body and the flow passage is in a vertical orientation. For that reason, the first portion (body) of the heat exchanger and the second portion (ducts) connection should be transversely perpendicular to each other.) of the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger).
    
Regarding Claim 10, Kenney teaches the heat exchanger according to claim1, wherein the first portion (12) of the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger) presents an overall size of less than the dimensions of a housing compartment (18) of the discharge container of the solenoid valve (29) of the machine for coffee dispensing.  

Regarding Claim 11, Kenney teaches a discharge container for solenoid valves (29) of machines for coffee dispensing, the discharge container comprising: a structure defining at least one housing compartment (18)  for collecting a hot waste fluid (13) coming from at least one solenoid valve (29) of a machine for coffee dispensing; 7Docket No. 531670US Preliminary Amendmentat least one inlet connectable to a solenoid valve (29) of a machine  for coffee dispensing to allow the passage of the relative hot waste fluid (13) towards the housing compartment (18) of the structure;

at least one outlet to allow the outflow of the hot waste fluid (13) accumulated inside the housing compartment (18) of the discharge container; and  at least one heat exchanger (the body (12) refers to as the heat exchanger) according claim 1.  

Regarding Claim 12, Kenney teaches the discharge container according to claim 11, wherein the heat exchanger (the body (12) refers to as the heat exchanger) has the collection cavity (See annotated Fig. 1 where examiner label originally not label the element) of the hot waste fluid (13) coming from the respective solenoid valve (29) of the machine  for coffee dispensing and, consequently, the first surface (See annotated Fig. 1 where examiner label originally not label) of the first portion (12) of the relative body arranged below the inlet (opening (13)) of the hot waste fluid (13).

    PNG
    media_image2.png
    234
    282
    media_image2.png
    Greyscale


Regarding Claim 13, Kenney teaches the discharge container  according to claim 12, wherein the body (the heat exchanger component (12)) of the heat exchanger (the body (12) refers to as the heat exchanger) is interposed between the inlet (opening (13)) of the hot waste fluid (13) of the solenoid valve (29) of the machine for coffee dispensing and outflow outlet (15).  

    PNG
    media_image12.png
    328
    464
    media_image12.png
    Greyscale


Claim(s) is 14 rejected under 35 U.S.C. 103 as being unpatentable over Kenney (US 20150316330 A1) in view of Chawla (US 20170027377 A1). 

Kenney teaches above invention and but is silent on at least one general supply valve connectable to a water network or a similar water supply source arranged in series with a feed pump; at least one indirect heating boiler of the water and at least one direct heating boiler of the water operatively arranged between the general valve and at least one solenoid valve for dispensing the coffee; a hydraulic circuit developing between the general supply valve the boilers  and the solenoid valve for dispensing coffee; and  at least one discharge container according to claim 11, in fluid communication with the solenoid valve through at least one exhaust duct of the hydraulic circuit. 

Chawla teaches:

Regarding Claim 14,  Chawla teaches machine for coffee dispensing of the type comprising: at least one general supply valve (202) connectable to a water network or a similar water supply (450) source arranged in series with a feed pump (448); at least one indirect heating boiler (204) of the water and at least one direct heating boiler (204) of the water operatively arranged between the general valve (202) and at least one solenoid valve (200)  for dispensing the coffee; a hydraulic circuit developing between the general supply valve (202)  the boilers (432, 204) and the solenoid valve (200) for dispensing coffee; and  at least one discharge container (104, 106) according to claim 11, in fluid communication with the solenoid valve (200) through at least one exhaust duct (452) of the hydraulic circuit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the Kenney invention modified with Chawla in order to improve the functionality of  the hydraulic circuit of the coffee dispensing machine. Having two boilers would be able supply more hot fluid. That way, coffee making process will be quicker. This allows users to make multiple cups of coffee all at once and such modification will speed up the process of the coffee making. This will save a lot of time and improve production speed for users.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINT W. ZAW whose telephone number is (571)-272-6948. The examiner can normally be reached M-F: 7:30 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)-272-9059. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WINT W. ZAW/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761